FINAL REJECTION
This office action is in response to the amendment and remarks filed on 10/21/2021.  Claims 1-7, 9-16 and 18-20 are currently pending and being examined.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 9-14, 18 and 19 have been considered but are moot in view of the new grounds of rejection (Durbin et al. US 6,415,594) necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin et al. (US 6,415,594) in view of Gerendas et al. (US 6,901,756) and further in view of Yang et al. (US 10,851,6590). 


    PNG
    media_image1.png
    830
    865
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    830
    866
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    267
    1030
    media_image3.png
    Greyscale


In regards to Independent Claim 1, and with particular reference to Figures 3 shown immediately above, Durbin discloses a premixer comprising: a centerbody disposed along a longitudinal axis of the premixer, the centerbody defining a fuel passage therethrough and a plurality of fuel ports in communication with the fuel passage and defined through a centerbody wall; a swirler assembly comprising: a hub circumferentially surrounding a portion of the centerbody upstream of the plurality of fuel ports; an annular splitter circumferentially surrounding and radially outward of the hub; an inner swirler comprising inner swirler vanes extending between the hub and the annular splitter to impart swirl in a direction to a flow of incoming air; and an outer swirler comprising outer swirler vanes extending radially outward of the annular splitter to impart swirl in a direction to the flow of incoming air, the outer swirler defining an outlet plane; and a mixing duct extending downstream from the swirler assembly, the mixing duct defining a mixing chamber configured to promote mixing of the flow of incoming air and fuel, wherein each inner swirler vane of the inner swirler includes a trailing edge disposed at an angle relative to the outlet plane, the inner swirler vanes imparting swirl in a first direction and the outer swirler vanes imparting swirl in a second direction opposite the first and wherein the inner swirler vanes are axially offset (by offset distance 108) from the outer swirler vanes in the upstream direction such that the fuel ports are axially closer to the outer swirler vanes than the inner swirler vanes.
Durbin does not teach the trailing edge disposed at an oblique angle relative to the outlet plane.
Gerendas teaches (particularly figure 2) a premixer device similar to Durbin comprising swirler vanes having a trailing edge disposed at an oblique angle (neither perpendicular nor parallel) relative to the outlet plane in order to enable the distribution of fuel in the air to be controlled (col. 3 lines 34-48).
Further, Yang teaches (particularly figures 6-9) that swirlers for gas turbine engines can have trailing edges contoured or non-perpendicular in order to reduce pressure drop and to achieve a homogeneous distribution of fuel (col. 13 lines 30 to col. 14 line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide inner swirler vanes having a trailing edge disposed at an oblique angle relative to the outlet plane, as taught by Gerendas and/or Yang, to the premixer taught by Durbin, in order to enable the distribution of fuel in the air to be controlled “homogeneous fuel distribution” (col. 3 lines 34-48 in Gerendas; col. 13 lines 30 to col. 14 line 3 in Yang).

Regarding dependent Claims 2 and 3, Durbin in view of Gerendas and Yang teaches the invention as claimed and as disclosed above but fail to teach the oblique angle is from 20 degrees to 55 degrees (claim 2), the oblique angle is a 45-degree angle (claim 3).

Therefore, the angle of the trailing edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result (homogeneous fuel distribution). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  
It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Therefore, since the general conditions of the claim, i.e. that varying the angle of the trailing edge enables the distribution of fuel in the air to be controlled “homogeneous fuel distribution”, were disclosed in the prior art by Gerendas and Yang, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to angle the trailing edge of the swirler vanes from 20 degrees to 55 degrees or the angle being a 45-degree angle, as taught by Gerendas and Yang, to the dual fuel premixer of Durbin, Gerendas and Yang in order to enable the distribution of fuel in the air to be controlled “homogeneous fuel distribution” (col. 3 lines 34-48 in Gerendas; col. 13 lines 30 to col. 14 line 3 in Yang).
Regarding dependent Claim 5
Regarding dependent Claim 9, Durbin in view of Gerendas and Yang teaches the invention as claimed and as disclosed above and Durbin further teaches wherein the centerbody comprises a cylindrical upstream portion and a conical downstream portion, the plurality of fuel ports being defined through the centerbody wall in the cylindrical upstream portion, refer to marked-up figures above.
Regarding dependent Claim 10, Durbin in view of Gerendas and Yang teaches the invention as claimed and as disclosed above and Durbin further teaches wherein the cylindrical upstream portion of the centerbody comprises a first portion having a first diameter and extending through the hub and a second portion having a second diameter extending axially downstream of the hub, the first portion having a smaller diameter than the second portion, and the second portion engaging the hub, refer to marked-up figures above.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Durbin in view of Gerendas, Yang and further in view of Yamamoto et al. (US 2010/0308135).
Durbin in view of Gerendas and Yang teaches the invention as claimed and as disclosed above but fail to teach the inner swirler has from three inner swirler vanes to eleven inner swirler vanes (claim 4).
Yamamoto teaches (particularly figure 1) that in gas turbine fuel premixers the number of swirler vanes, the axial offset distance between swirlers are specifically determined according to engine specifications (par. 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the premixer of Durbin in view of Yamamoto because such a modification would have been considered a mere design consideration determined according to engine specifications (par. 44 in Yamamoto).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions (number of swirler vanes in proportion to the size of the engine), or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).


Claims 11-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin et al. (US 6,415,594) in view of Joshi et al. (US 5,680,766) and in further view of Gerendas et al. (US 6,901,756) and Yang et al. (US 10,851,6590).
In regards to Independent Claim 11, and with particular reference to Figures 3 shown above, Durbin discloses a dual fuel premixer comprising: a centerbody disposed along a longitudinal axis of the dual fuel premixer, the centerbody defining a fuel passage therethrough and a plurality of fuel ports in communication with the fuel passage and defined through a centerbody wall; a swirler assembly comprising: a hub circumferentially surrounding a portion of the centerbody upstream of the plurality of fuel ports; an annular splitter circumferentially surrounding and radially outward of the hub; an outer ring circumferentially surrounding and radially outward of the annular splitter, the outer ring defining a primary fuel plenum therein; a 
each inner swirler vane of the first array has a first portion connected to the hub and a second portion connected to the annular splitter, 
and wherein the inner swirler vanes are axially offset from the outer swirler vanes (by the offset distance 108) in the upstream direction such that the fuel ports are axially closer to the outer swirler vanes than the inner swirler vanes.
Durbin does not teach 
each outer swirler vane of the second array defining at least one fuel metering hole therein in fluid communication with the primary fuel plenum.
the first portion being shorter than the second portion, such that an oblique angle is defined between a trailing edge of each inner swirler vane and the outlet plane of the second array of outer swirler vanes.
Joshi teaches (particularly figure 3) a dual fuel premixer similar to Durbin, wherein each outer swirler vane 28 of the second array defining at least one fuel metering hole 35 therein in fluid communication with the primary fuel plenum 38.
in this case applying the known technique of injecting fuel via outer swirler vanes, to achieve predictable results, in this case, inject fuel into the air to create a swirl homogeneous fuel-air mixture), was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 
Durbin in view of Joshi teaches the invention as claimed and as discussed above but do not teach the first portion being shorter than the second portion, such that an oblique angle is defined between a trailing edge of each inner swirler vane and the outlet plane of the second array of outer swirler vanes
Gerendas teaches (particularly figure 2) a premixer device similar to Durbin comprising swirler vanes having a trailing edge disposed at an oblique angle (neither perpendicular nor parallel) relative to the outlet plane in order to enable the distribution of fuel in the air to be controlled (col. 3 lines 34-48), wherein the first portion (in figure 2, the portion of the vane connected to the hub 6) being shorter than the second portion (the upper portion of the vane).
Further, Yang teaches (particularly figures 6-9) that swirlers for gas turbine engines can have trailing edges contoured or non-perpendicular in order to reduce pressure drop and to achieve a homogeneous distribution of fuel (col. 13 lines 30 to col. 14 line 3). Particularly figure 8 teaches each swirler vane has a first portion connected to the hub 101 and a second portion connected to the annular splitter 102, the first portion being shorter than the second portion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide inner swirler vanes having a trailing edge disposed at an oblique angle relative to the outlet plane, wherein the first portion being shorter than the second portion, as taught by Gerendas and/or Yang, to the premixer taught by Durbin in view of Joshi, in order to enable the distribution of fuel in the air to be controlled “homogeneous fuel distribution” (figure2, col. 3 lines 34-48 in Gerendas; col. 13 lines 30 to col. 14 line 3 in Yang).
Regarding dependent Claims 12 and 13, Durbin in view of Joshi, Gerendas and Yang teaches the invention as claimed and as disclosed above but fail to teach the oblique angle is from 20 degrees to 55 degrees (claim 2), the oblique angle is a 45-degree angle (claim 3).
However, Gerendas and Yang teaches varying the angle of the trailing edge enables the distribution of fuel in the air to be controlled “homogeneous fuel distribution” (col. 3 lines 34-48 in Gerendas; col. 13 lines 30 to col. 14 line 3 in Yang).
Therefore, the angle of the trailing edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result (homogeneous fuel distribution). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  
It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Therefore, since the general conditions of the claim, i.e. that varying the angle of the trailing edge enables the distribution of fuel in the air to be controlled “homogeneous fuel 
 
Regarding dependent Claim 18, Durbin in view of Joshi, Gerendas and Yang teaches the invention as claimed and as disclosed above and Durbin further teaches wherein the centerbody comprises a cylindrical upstream portion and a conical downstream portion, the plurality of fuel ports being defined through the centerbody wall in the cylindrical upstream portion, , refer to marked-up figures above.
Regarding dependent Claim 19, Durbin in view of Joshi, Gerendas and Yang teaches the invention as claimed and as disclosed above and Durbin further teaches wherein the cylindrical upstream portion of the centerbody comprises a first portion having a first diameter and extending through the hub and a second portion having a second diameter extending axially downstream of the hub, the first portion having a smaller diameter than the second portion, and the second portion engaging the hub, refer to marked-up figures above.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Durbin in view of Joshi, Yang, Gerendas and further in view of Yamamoto et al. (US 2010/0308135).
Durbin in view of Joshi, Gerendas and Yang teaches the invention as claimed and as disclosed above but fail to teach the inner swirler has from three inner swirler vanes to eleven inner swirler vanes (claim 14).
Yamamoto teaches (particularly figure 1) that in gas turbine fuel premixers the number of swirler vanes, the axial offset distance between swirlers are specifically determined according to engine specifications (par. 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the premixer of Durbin in view of Joshi, Gerendas and Yang with three inner swirler vanes to eleven inner swirler vanes, as taught by Yamamoto because such a modification would have been considered a mere design consideration determined according to engine specifications (par. 44 in Yamamoto).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions (number of swirler vanes in proportion to the size of the engine), or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Allowable Subject Matter
Claims 6, 7, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741